DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment and/or arguments submitted on 08/03/2022 is/are being considered by the examiner.
Claims 1-20 are pending:


Response to Arguments
	The Terminal Disclaimer dated 08/03/2022 overcomes the double patenting rejection of record. The double patenting rejection of record is withdrawn.

Applicant’s arguments and/or amendments, with respect to specification objections have been fully considered and are persuasive.  The specification objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to drawing objections have been fully considered and are persuasive.  The drawing objections of record has been withdrawn. 
The office notes that applicant’s assumption was correct that the office intended to reference Fig1 as opposed to Fig2 regarding the changes that applicant performed to Fig1. The office appreciates applicant’s close consideration.

Applicant’s arguments and/or amendments, with respect to claim objections have been fully considered and are persuasive.  The claim objections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112b rejections have been fully considered and are persuasive.  The 35 USC 112b rejections of record has been withdrawn. 

Applicant’s arguments and/or amendments, with respect to 35 USC 112d rejection have been fully considered and are persuasive.  The 35 USC 112d rejection of record has been withdrawn. 


Claim Interpretation - Language
Language and/or terms in the claims are interpreted as follows:
“adjacent to an/the exhaust duct” means ‘positioned in proximity to the exhaust duct such that the torque probe is exposed to heat radiating from the exhaust duct during operation’ as defined in Para23


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular due to the torque probe arrangement including the sleeve in combination with the venting line arrangement and operation, in combination with the remaining limitations of the claim. The closest prior art of record is Tanioka (US 7,207,769), see Fig1/2, within the turbine region of the gas turbine engine with a sleeve 40 around cable 30 where cooling air is provided through inlet 64 to travel down sleeve 40. However Tanioka fails to disclose at least a torque probe, a venting line, the arrangement being located in the nacelle, the claimed flow path of the cooling airfoil, and the prior art of record fails to render obvious the multitude of modifications that would need to be applied to Tanioka, further the required modifications to Tanioka would break the disclosed mode of operation of Tanioka due to the different considerations required by the operating conditions present in the turbine region relative to the nacelle region.
Claim 13
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular due to the torque probe arrangement in combination with the fluid flow path, in combination with the remaining limitations of the claim. The closest prior art of record is Tanioka (US 7,207,769), see Fig1/2, within the turbine region of the gas turbine engine with a sleeve 40 around cable 30 where cooling air is provided through inlet 64 to travel down sleeve 40. However Tanioka fails to disclose at least a torque probe, a venting line, the arrangement being located in the nacelle, the claimed flow path of the cooling airfoil, and the prior art of record fails to render obvious the multitude of modifications that would need to be applied to Tanioka, further the required modifications to Tanioka would break the disclosed mode of operation of Tanioka due to the different considerations required by the operating conditions present in the turbine region relative to the nacelle region.
Claim 17
The prior art of record fails to anticipate or render obvious the limitations of the claim, and in particular due to the torque probe arrangement including the sleeve in combination with cooling flow, in combination with the remaining limitations of the claim. The closest prior art of record is Tanioka (US 7,207,769), see Fig1/2, within the turbine region of the gas turbine engine with a sleeve 40 around cable 30 where cooling air is provided through inlet 64 to travel down sleeve 40. However Tanioka fails to disclose at least a torque probe, a venting line, the arrangement being located in the nacelle, the claimed flow path of the cooling airfoil, and the prior art of record fails to render obvious the multitude of modifications that would need to be applied to Tanioka, further the required modifications to Tanioka would break the disclosed mode of operation of Tanioka due to the different considerations required by the operating conditions present in the turbine region relative to the nacelle region.
Claims 2-12, 14-16, 18-20 are allowable based on dependency on their respective independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093. The examiner can normally be reached M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745